           Case 4:15-cr-00001-BSM Document 84 Filed 12/17/18 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                )
                                        )
v.                                      )           No. 4:15CR00001-1 BSM
                                        )
MICHAEL A. MAGGIO                       )

     MOTION FOR DISMISS PETITION FOR A WRIT OF HABEAS CORPUS

      Michael A. Maggio, by attorney, James E. Hensley, Jr., for his Motion to
Dismiss Petition for a Writ of Habeas Corpus, states:
      1.       On October 29, 2018, the Defendant/Petitioner, pro se, and under the
authority of 28 USCA § 2255 and Fed. R. Civ. Pro., 81(a)(2), filed a Petition for a
Writ of Habeas Corpus.
      2.       After thoughtful consideration, Petitioner, Michael A. Maggio,
requests the Court allow him to dismiss his motion and enter an order accordingly.
      WHEREFORE, Petitioner, Michael A. Maggio, requests the Court enter an
Order to dismiss his petition.


                                        Respectfully submitted,


                                        /s/ James E. Hensley, Jr. 99069
                                        HENSLEY LAW FIRM, P.A.
                                        P. O. Box 11127
                                        Conway, Arkansas 72034
                                        501.327.4900 Fax: 501.400.7920
                                        jehensley@centurytel.net
         Case 4:15-cr-00001-BSM Document 84 Filed 12/17/18 Page 2 of 2




                                CERTIFICATE OF SERVICE
       I, James E. Hensley, Jr., certify that the forgoing instrument was filed with the Clerk of
the Court using the CM/ECF system, which should send notification of all parties of record this
December 17, 2018

                                             /s/ James E. Hensley, Jr.
